McAdam, Ch. J.
The defendants, having interposed separate answers by different attorneys, are presumably entitled to separate bills of costs; but the plaintiff destroyed this presumption by proof that one of the attorneys who appeared is a clerk of the other attorney, occupying the same office. It was, therefore, in legal effect, an appearance by the same attorney. There was no necessity for a separate defense (Perry v. Livingston, 6 How. Pr. 404). The rule is the same where defendants appear by separate attorneys who are partners (6 How. Pr. 9; 5 Id. 104; 15 Abb. Pr. 75; 16 Barb. 593). The cases relied on by the defendant do not conflict with these "views.
Taxation affirmed.